Citation Nr: 1723913	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bradycardia with transischemic attacks and status post pacemaker implantation (bradycardia).

2.  Entitlement to service connection for irritable bowel syndrome (IBS) with removal of colon.

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected coronary atherosclerosis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel
INTRODUCTION

The Veteran served on active duty with the U.S. Marine Corps from November 1966 to October 1970 and with the U.S. Army from December 1990 to June 1991, with subsequent periods of service with the U.S. Army Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2011 and August 2012, the Veteran testified at hearings held before a Decision Review Officer (DRO).  Hearing transcripts are of record.

In January 2015, the Board remanded the issues on appeal for further development. 

In November 2016, the RO granted a total disability rating based on individual unemployability due to service connected disabilities (TDIU) with an effective date of July 12, 2009 (the day following the Veteran's last date of gainful employment).  This action represents a total grant of TDUI; and as such this issue is considered to be fully and favorably resolved.

The issues of entitlement to service connection for bradycardia, entitlement to service connection for IBS, and entitlement to an initial evaluation in excess of 30 percent for service-connected coronary atherosclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

After reviewing the claims file, the Board finds that the issues on appeal must be remanded for additional evidentiary development.

A March 2011 Social Security Administration (SSA) Notice of Award letter shows the Veteran was awarded disability benefits from SSA beginning in January 2010.  Additionally, in a July 2011 examination report by Dr. Crum, the examiner noted the Veteran was receiving disability benefits from SSA.  However, the medical records and supporting documentation used in awarding those benefits by SSA are not contained in the electronic claims file (ECF).  The Veteran's SSA records might contain additional treatment records, medical opinions, and other evidence that could be relevant to the issues on appeal.  Accordingly, VA should undertake efforts to obtain the Veteran's Social Security records.  38 C.F.R. § 3.159 (c) (2); see also Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim). 

With respect to the Veteran's claim for entitlement to service connection for IBS, in a February 2012 IBS examination report, the VA examiner opined that the medical records were insufficient to make a diagnosis of IBS prior to the Veteran's diagnosis of colon cancer (November 2009) and subsequent abdominoperineal resection of his colon, rectum, and anus (January 2010).  However, in this examination report, the examiner did not address the Veteran's complaints of diarrhea dating back to 2004 (loose stools in August 2004) and up to 2009 (bowel movements varying between diarrhea and constipation with occasional hematochezia).  Additionally, VA treatment records from October 2007 reflect the Veteran complained of persistent diarrhea.  The Veteran also testified during his August 2012 DRO hearing that in 2007 he suffered from persistent diarrhea and constipation.  The Veteran's statements must be considered along with the other evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).

In January 2015, the Board remanded for an addendum opinion as to whether the Veteran's 2004 to 2009 bowel symptoms were early manifestations and/or symptoms of the colon cancer.  In a September 2016 VA addendum opinion, the VA examiner opined that the Veteran's bowel symptoms in 2009 were at least as likely as not symptoms of his colon cancer.  However, the VA examiner also stated that the Veteran's symptoms in 2004 were not consistent with cancer.  Thus, an addendum opinion is required to ascertain whether, after considering the Veteran's medical records from 2004 up to 2009 and the Veteran's lay statements as to his symptomology, there is evidence sufficient to make a diagnosis of IBS prior to the Veteran's diagnosis of colon cancer. 

Further, updated VA medical records should also be obtained on remand.  38 C.F.R. § 3.159 (c) (2).  The RO should therefore, after obtaining SSA records pertaining to any award of disability benefits, as well as any outstanding VA treatment records,  request an addendum opinion from the February 2012 VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Request records from SSA pertaining to any award of disability benefits and associate those records with the ECF.

2.  Obtain any outstanding VA treatment records and associate them with the ECF. 

3.  Thereafter, forward the entire claims file, including the SSA records and updated VA treatment records, to the September 2016 VA examiner, or another VA examiner if that examiner is not available, for an addendum opinion.  (A full VA examination should only be scheduled if deemed necessary).  The examiner should respond to the following:  

(a) In responding to each of the questions below, the examiner should consider all pertinent lay and medical evidence, including but not limited to the following:

VA treatment records from August 30, 2004, in which the Veteran reported daily diarrhea and loose or watery stools.  

VA treatment records from October 12, 2007, in which the Veteran reported persistent diarrhea and in which the VA physician noted the Veteran's diarrhea is chronic (in a medical addendum from the same date).

The Veteran's competent lay reports of persistent diarrhea and constipation in 2007.  See Veteran's August 2012 DRO hearing transcript.

The examiner must provide an explanation for each opinion offered based on consideration of all pertinent evidence.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

If any requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered. 

(b) Whether, after considering the Veteran's medical records from 2004 up to 2009 and the Veteran's lay statements as to his symptomology, there is evidence sufficient to make a diagnosis of IBS prior to the Veteran's diagnosis of colon cancer?

If so, was it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed IBS, is related to the Veteran's service? 

4.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




